Determination annulled, with $50 costs and disbursements and Commissioner of Motor Vehicles directed to restore petitioner’s operator’s license, upon the ground that the determination that the petitioner was guilty of reckless driving was not supported by substantial evidence. We also note that the findings of fact were not sufficient to support the determination. All concur. (Review of the action of the Commissioner of Motor Vehicles in revoking petitioner’s operator’s license, which proceeding was transferred to the Appellate Division for determination by order of Erie Special Term.) Present —■ McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.